Exhibit 10.1

 

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

LULULEMON ATHLETICA INC.

AND

THE HOLDERS LISTED ON SCHEDULE A

Dated as of December 12, 2012

 

 

 

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into as of December 12, 2012 by and among:

 

  •  

lululemon athletica inc. (formerly known as Lululemon Corp.), a Delaware
corporation (the “Company”); and

 

  •  

each of the stockholders of the Company’s common stock (“Common Stock”), whose
names and addresses are set forth under Schedule A (the “Holders”).

BACKGROUND

On April 26, 2007, the Company, its stockholders and certain other parties
entered into an Agreement and Plan of Reorganization (the “Agreement and Plan of
Reorganization”) pursuant to which all of the Company’s outstanding capital
stock was reclassified by conversion into shares of Common Stock (the
“Reorganization”).

In connection with the Reorganization, the Company and certain stockholders (the
“Prior Holders”) entered into that certain Amended and Restated Registration
Rights Agreement, dated July 26, 2007 (that agreement, the “Prior Registration
Rights Agreement”).

Pursuant to Section 3.6(a) of the Prior Registration Rights Agreement, the Prior
Registration Rights Agreement may be amended by an instrument in writing making
specific reference to such agreement and signed by the Company and the Prior
Holders of Registrable Securities representing at least a majority of the
Registrable Securities held by the Prior Holders.

The Company and the Holders (representing at least a majority of the Registrable
Securities held by the Prior Holders) desire to amend and restate the Prior
Registration Rights Agreement as provided herein.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which hereby is
acknowledged, the parties agree as follows:

ARTICLE 1

RULES OF CONSTRUCTION AND DEFINITIONS

Section 1.1 Rules of Construction. In this Agreement, unless otherwise specified
or where the context otherwise requires:

(a) the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion of the scope of any term or provision of this
Agreement;

(b) words importing the singular only shall include the plural and vice versa;

(c) words importing any gender shall include other genders;

(d) the words “include,” “includes” or “including” shall be deemed followed by
the words “without limitation”;

(e) the words “hereof,” “herein” and “herewith” and words of similar import,
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;

(f) unless otherwise specified, the term “days” shall mean calendar days;

(g) a “percentage” (or a “majority”) of the Registrable Securities (or, where
applicable, any class of securities) shall be determined based on the number of
shares of such securities; and

(h) unless otherwise provided, the currency for all dollar figures included in
this Agreement shall be the US Dollar.

Section 1.2 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Adverse Disclosure” means public disclosure of non-public information relating
to a material proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction involving the Company or one of its
Affiliates, which disclosure in the good faith judgment of the Board of
Directors, after consultation with external legal counsel, (a) would be required
to be made in any Registration Statement so that such Registration Statement
would not be materially misleading, (b) would not be required to be made at such
time but for the filing, effectiveness or continued use of such Registration
Statement and (c) would have a material adverse effect on the Company or its
business or on the Company’s ability to effect such material proposed
acquisition, disposition, financing, reorganization, recapitalization or similar
transaction.

“Adversely Affected Holder” has the meaning set forth in Section 3.6(a).

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

 

2



--------------------------------------------------------------------------------

“Aggregate Offering Price” means the aggregate offering price of Registrable
Securities in any offering, calculated based upon the Fair Market Value of the
Registrable Securities, in the case of a Minimum Demand Amount, as of the date
that the applicable Request is delivered, and in the case of a Shelf
Underwritten Offering, as of the date that the applicable Underwriting Notice is
delivered.

“Agreement” has the meaning set forth in the preamble.

“Amendment” has the meaning set forth in Section 3.6(a).

“Beneficial Owner” and “beneficially own” shall be determined in accordance with
Rule 13d-3 promulgated under the Exchange Act. “Board of Directors” means the
Company’s board of directors.

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which banks in New York, New York are required or authorized by law,
executive order or governmental decree to be closed.

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as filed with the Delaware Secretary of State, including, without
limitation, any certificate of designations filed therewith relating to any
class or series of capital stock of the Company, as further amended or
supplement from time to time in accordance with the terms thereof.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.

“Company Stockholders Agreement” means the Stockholders Agreement by and among
the Company and the Persons listed therein, dated as of July 26, 2007, as
amended from time to time in accordance with the terms therein, relating to the
capital stock, governance and affairs of the Company.

“Counterpart Signature Page” means a counterpart signature page to this
Agreement in substantially the same form of Schedule B.

“Cutback Notice” has the meaning set forth in Section 2.1(i)(5).

“Demand Registration” has the meaning set forth in Section 2.1(a).

“Demand Right” has the meaning set forth in Section 2.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Fair Market Value” means, with respect to any Registrable Securities, (a) if
the Registrable Securities trade on a stock exchange or trading mechanism which
publishes the closing sales price of the Registrable Securities, the average
closing sales price, calculated for the five (5) trading days immediately
preceding the date of a determination, (b) if the Registrable Securities trade
on a stock exchange or trading mechanism which does not publish the closing
sales price of the Registrable Securities, then the average of the bid and ask
prices, calculated for the five (5) trading days immediately preceding the date
of a determination; or (c) in all other cases the price determined in good faith
by the board of directors of the Company.

 

3



--------------------------------------------------------------------------------

“FINRA” means the Financial Industry Regulatory Authority.

“Holder” means any holder or holders of Registrable Securities who is a party to
this Agreement or who otherwise agrees in writing to be bound by the provisions
of this Agreement pursuant to Section 3.3.

“Incidental Cutback Notice” has the meaning set forth in Section 2.2(b).

“Incidental Registration” means any registration of the Registrable Securities
of a Holder pursuant to Section 2.2(a), but shall exclude any registration which
constitutes a Demand Registration or a Shelf Registration.

“Incidental Registration Notice” has the meaning set forth in Section 2.2(a)(1).

“Indemnified Person” has the meaning set forth in Section 2.7(a).

“Initiating Holders” means the Holder or Holders who made the Request to
initiate a Demand Registration, together with all Affiliates of such Holder or
Holders.

“Loss” or “Losses” has the meaning set forth in Section 2.7(a).

“Minimum Demand Amount” means an amount of Registrable Securities that either
(i) is equal to or greater than 1,000,000 shares of Common Stock (as such number
may be adjusted hereafter to reflect any stock dividend, subdivision,
recapitalization, reclassification, split, distribution, combination or similar
event) or (ii) has an Aggregate Offering Price of at least $10 million.

“Nasdaq” means The Nasdaq Stock Market, Inc.

“Non-Underwritten Period” means, with respect to any offering which is not a
Shelf Registration and which does not contemplate an Underwritten Offering, a
period of not less than 180 days (or such shorter period as will terminate when
all Registrable Securities covered by such Registration Statement have been sold
or withdrawn).

“Participating Holder” means any Holder exercising its right to participate in a
Demand Registration under Section 2.1(d).

“Participation Notice” has the meaning set forth in Section 2.1(d).

“Person” or “person” means any individual, firm, limited liability company,
partnership, joint venture, corporation, joint stock company, trust or
unincorporated organization, incorporated or unincorporated association,
government (or any department, agency or political subdivision thereof) or other
entity of any kind.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus; provided, however, that such term does not include
any non-U.S. prospectus, including any prospectus filed or to be filed with any
Canadian provincial securities commission.

“Registrable Securities” means (a) shares of Common Stock acquired pursuant to
the Agreement and Plan of Reorganization, (b) shares of Common Stock issued or
issuable upon the exchange of exchangeable shares issued by Lululemon Canadian
Holding, Inc., a company formed under the laws of

 

4



--------------------------------------------------------------------------------

British Columbia and (c) any shares of Common Stock issued or distributed by way
of stock dividend, stock split or other distribution, merger, consolidation,
exchange offer, recapitalization or reclassification or similar transaction, or
exercise or conversion of any of the foregoing; provided, however, that any of
the foregoing securities shall cease to be “Registrable Securities” (1) to the
extent that a Registration Statement with respect to their sale has been
declared effective under the Securities Act and they have been disposed of
pursuant to such Registration Statement, (2) to the extent that they have been
sold to the public either pursuant to a registration or pursuant to Rule 144 or
Rule 145 (or any similar provisions then in force) under the Securities Act,
(3) to the extent they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned pursuant to
Section 3.3(a), or (4) to the extent they are eligible for resale without
registration by the holder thereof pursuant to Rule 144 (or any similar
provision then in force) under the Securities Act during any 90 day period
without volume limitations.

“registration” means a registration of the Company’s securities for sale to the
public under a Registration Statement.

“Registration Period” means either the Shelf Period, the Underwritten Period or
the Non-Underwritten Period, as applicable.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
Prospectus, amendments, supplements and post-effective amendments to such
registration statement, and all exhibits to, and all material incorporated by
reference in, such registration statement.

“Request” has the meaning set forth in Section 2.1(c).

“SEC” means the Securities and Exchange Commission, or any successor U.S.
governmental agency.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Shelf Period” means, with respect to any Shelf Registration Statement (other
than a Shelf Underwritten Offering), a period of thirty-six (36) consecutive
months (or such shorter period as will terminate when all Registrable Securities
covered by such Registration Statement have been sold or withdrawn) plus the
period of time, if any, during which use of such Shelf Registration Statement
has been suspended pursuant to Section 2.1(h).

“Shelf Registration” has the meaning set forth in Section 2.1(b).

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on Form S-3 (or any successor form or other appropriate form
under the Securities Act) for an offering to be made on a continuous or delayed
basis pursuant to Rule 415 under the Securities Act (or any similar rule that
may be adopted by the SEC) covering the Registrable Securities.

“Shelf Right” has the meaning set forth in Section 2.1(b).

“Shelf Underwritten Offering” means an Underwritten Offering of Registrable
Securities by a Holder pursuant to a take down from a Shelf Registration
Statement in accordance with Section 2.1(h)(2).

 

5



--------------------------------------------------------------------------------

“Similar Securities” means, in connection with any registration of securities of
the Issuer, all securities of the Issuer which are (i) the same as or similar to
those being registered, (ii) convertible into or exchangeable or exercisable for
the securities being registered, or (iii) the same as or similar to the
securities into which the securities being registered are convertible into,
exchangeable or exercisable for.

“Target Registration” means a Registration Statement filed pursuant to an
obligation incurred by the Company in connection with an acquisition of the
stock or assets of another company.

“Underwritten Offering” means a registration in which securities of the Company
are sold by the Company or a Holder to an underwriter or underwriters on a firm
commitment basis for reoffering to the public, including a Shelf Underwritten
Offering.

“Underwritten Period” means, with respect to any offering which is an
Underwritten Offering, a period of not less than 180 days plus such longer
period (not to exceed 90 days after such 180th day) as, in the opinion of
counsel for the underwriter or underwriters, is required by law for the delivery
of a Prospectus in connection with the sale of Registrable Securities by an
underwriter or dealer.

“Underwriting Notice” has the meaning set forth in Section 2.1(h).

“Underwriter Cutback Condition” has the meaning set forth in Section 2.2(b).

ARTICLE 2

REGISTRATION RIGHTS

Section 2.1 Requested Registration.

(a) Demand Registrations. At any time that the Company is not legally eligible
to file a Shelf Registration Statement, the Holders who beneficially own a
majority of the outstanding Registrable Securities beneficially owned by all
Holders shall have the right to request the Company to register all or part of
the Registrable Securities under the Securities Act (each such right, a “Demand
Right”); provided, that each registration made pursuant to a Demand Right must
include Registrable Securities in an amount not less than the Minimum Demand
Amount. Subject to Section 2.1(d), if the Company shall receive a Request
specifying a registration pursuant to a Demand Right, the Company shall file
with the SEC, as expeditiously as reasonably possible after the initiation of a
Demand Right, a Registration Statement relating to the offer and sale of the
Registrable Securities requested to be included therein by the Holders thereof
(each such registration, but not including a Shelf Registration, a “Demand
Registration”) in accordance with the methods of distribution elected by such
Holders and shall use its best efforts to cause such Registration Statement to
be declared effective under the Securities Act as expeditiously as reasonably
possible thereafter. The Company shall use its best efforts to keep the
Registration Statement relating to such Demand Registration continuously
effective in order to permit the Prospectus forming a part thereof to be usable
by the Holders, the underwriters and any brokers or dealers during the period
set forth in Section 2.1(g). Notwithstanding the foregoing provisions, the
Company shall not be obligated to effect, or to take any action to effect, any
such Demand Registration pursuant to this Section 2.1(a) after the Company has
initiated two such registrations subsequent to the date hereof pursuant to this
Section 2.1(a) (counting for these purposes only registrations which have been
declared effective and registrations which have been withdrawn by the Holders as
to which the Holders have not borne the registration expenses pursuant to
Section 2.6). A registration shall not be counted as “effected” for purposes of
this Section 2.1 until such time as the applicable registration statement has
been declared effective by the SEC.

 

6



--------------------------------------------------------------------------------

(b) Shelf Registrations. In addition to the rights contained in Section 2.1(a),
the Holders who beneficially own a majority of the outstanding Registrable
Securities beneficially owned by all Holders shall have the right, at any time
that the Company is legally eligible to file a Shelf Registration Statement, to
request registrations on a Shelf Registration Statement (each such right, a
“Shelf Right”); provided, that each registration made pursuant to a Shelf Right
must include Registrable Securities in an amount not less than the Minimum
Demand Amount. Subject to Section 2.1(d), if the Company shall receive a Request
specifying a registration pursuant to a Shelf Right, the Company shall file with
the SEC, as expeditiously as reasonably possible after the initiation of a Shelf
Right, a Shelf Registration Statement relating to the offer and sale of the
Registrable Securities requested to be included therein by the Holders thereof
from time to time (each such registration, a “Shelf Registration”) in accordance
with the methods of distribution elected by such Holders and shall use its best
efforts to cause such Shelf Registration Statement to be declared effective
under the Securities Act as expeditiously as reasonably possible thereafter. The
Company shall use its best efforts to keep the Shelf Registration Statement
continuously effective in order to permit the Prospectus forming a part thereof
to be usable by the Holders, the underwriters and any brokers or dealers during
the period set forth in Section 2.1(g).

(c) Demand Notice. All requests to initiate a registration pursuant to a Demand
Right or a Shelf Right must be made by notice (each such request, a “Request”):

(1) provided to the Company in writing;

(2) stating that it is a notice to initiate a registration pursuant to a Demand
Right or a Shelf Right, as applicable, under this Agreement;

(3) identifying the Holder(s) effecting the request; and

(4) stating the number of Registrable Securities to be included and the intended
method of disposition.

(d) Subsequent Requests. After a Request has been given for a Demand
Registration or a Shelf Registration, another Request cannot be given until the
date that is 180 days following the date of withdrawal or the effective date of
the Registration Statement relating to such previous Demand Registration or
Shelf Registration.

(e) Participations in Demand Rights and Shelf Rights. Within five days following
receipt of any Request, the Company shall deliver written notice of such request
(each such notice, a “Participation Notice”) to all Holders of Registrable
Securities other than the Initiating Holders. Thereafter, the Company shall
include in such Demand Registration or Shelf Registration, as applicable, any
additional Registrable Securities which the Holder or Holders thereof have,
within 15 days after the Participation Notice has been given, requested in
writing be included in such Demand Registration or Shelf Registration. All such
requests shall specify the aggregate amount of Registrable Securities to be
registered.

(f) Withdrawal of Registrable Securities. A Holder may withdraw its Registrable
Securities from a Demand Registration or Shelf Registration at any time prior to
the effective time of the Registration Statement covering the applicable Demand
Registration or Shelf Registration by giving written notice of such withdraw
prior to the effective time of such Registration Statement. If all Holders
withdraw their Registrable Securities from a Demand Registration or a Shelf
Registration, as the case may be, the Company shall cease all efforts to secure
registration. The Company shall not withdraw a Registration Statement relating
to a Demand Registration or Shelf Registration without the written consent of
the Initiating Holders who have not withdrawn their Registrable Securities from
such registration, unless required to do so by law, regulation or upon the
request of the SEC.

 

7



--------------------------------------------------------------------------------

(g) Effective Registration. The Company shall be deemed to have effected a
Demand Registration or Shelf Registration if the applicable Registration
Statement is declared effective by the SEC and remains effective as follows:

(1) if it is a Shelf Registration that is not a Shelf Underwritten Offering, for
the Shelf Period;

(2) if it is a Shelf Registration that is a Shelf Underwritten Offering, for the
Underwritten Period;

(3) if is it not a Shelf Registration and is not an Underwritten Offering, for
the Non-Underwritten Period; or

(4) if it is not a Shelf Registration and is an Underwritten Offering, for the
Underwritten Period.

Notwithstanding the foregoing, no Demand Registration or Shelf Registration
shall be deemed to have been effected if an Underwritten Offering is
contemplated by such Demand Registration or if a Shelf Underwritten Offering is
contemplated by such Shelf Registration and the conditions to closing specified
in the applicable underwriting agreement are not satisfied. Subject to
Section 2.1(h), the Company shall not be deemed to have effected a Registration
Statement, or to have used its best efforts to keep the Registration Statement
effective, if the Company voluntarily takes any action or omits to take any
action that would result in the inability of any Holder of Registrable
Securities covered by such Registration Statement to be able to offer and sell
any such Registrable Securities during the applicable Registration Period,
unless such action or omission is required by applicable law.

(h) Delay or Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration or
Shelf Registration at any time would require the Company to make an Adverse
Disclosure, then the Company may, upon giving prompt written notice of such
action to the Holders which are included in such Demand Registration or Shelf
Registration, as applicable, delay the filing or initial effectiveness of, or
suspend use of, such Registration Statement; provided, that the Company shall
not be permitted to do so in the aggregate pursuant to this Section 2.1(h) and
Section 2.2(c), (i) more than two times during any 12-month period, (ii) for a
period exceeding 60 days on any one occasion or (iii) for a period exceeding 120
days in any 12- month period. In the event the Company exercises its rights
under the preceding sentence, the Holders agree to suspend, promptly upon their
receipt of the notice referred to above, their use of the Prospectus relating to
the Demand Registration or Shelf Registration, as the case may be, in connection
with any sale or offer to sell Registrable Securities. The Company shall
promptly notify the Holders of the expiration of any period during which it
exercised its rights under this Section 2.1 (h). The Company agrees that, in the
event it exercises its rights under this Section 2.1 (h), it shall, as promptly
as reasonably practicable following the completion or abandonment of the
transaction giving rise to the Company’s suspension notice, and in any event
within the time requirements set forth in this Section 2.1(h), file an amendment
to, or a Prospectus supplement with respect to, and otherwise use its best
efforts to, update, the suspended Registration Statement as may be necessary to
permit the Holders to resume use thereof in connection with the offer and sale
of their Registrable Securities in accordance with applicable law. The Company
shall not be obligated to effect, or to take any action to effect, any
registration pursuant to this Section 2.1 during the period that is 60 days
before the Company’s good faith estimate of the date of filing of, and ending on
a date that is 120 days after the effective date of, a Company-initiated
registration, provided, that the Company is actively employing in good faith
commercially reasonable efforts to cause such Registration Statement to become
effective.

 

8



--------------------------------------------------------------------------------

(i) Underwritten Offerings.

(1) Demand Registrations. Any offering pursuant to a Demand Registration shall
be in the form of an Underwritten Offering upon the request of the Holders of
not less than a majority of the Registrable Securities included in any offering
pursuant to a Demand Registration.

(2) Shelf Registrations. At any time that a Shelf Registration Statement is
effective, if any Holder or group of Holders delivers a notice to the Company
(an “Underwriting Notice”) stating that it intends to effect a Shelf
Underwritten Offering of all or part of its Registrable Securities included by
it on the Shelf Registration Statement and stating the Aggregate Offering Price
and/or number of the Registrable Securities to be included in the Shelf
Underwritten Offering, then the Company shall amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Underwritten Offering (taking
into account the inclusion of Registrable Securities by any other Holders
pursuant to this Section 2.1(i)(2)); provided, that any Shelf Underwritten
Offering must include Registrable Securities in an amount not less than the
Minimum Demand Amount. In connection with any Shelf Underwritten Offering:

(A) such proposing Holder(s) shall also deliver the Underwriting Notice to all
other Holders and permit each Holder to include its Registrable Securities
included on the Shelf Registration Statement in the Shelf Underwritten Offering
if such Holder notifies the proposing Holders and the Company within five
Business Days after delivery of the Underwriting Notice to such Holder;

(B) in the event that an Underwriter Cutback Condition occurs with respect to
the Registrable Securities proposed to be included in the Shelf Underwritten
Offering, then (1) the number of Registrable Securities which will be included
in the Shelf Underwritten Offering shall only be that number which, in the good
faith opinion of the underwriter, can be included without being likely to have a
significant adverse effect on the price, timing or distribution of the class of
securities offered or the market for the class of securities offered or the
Common Stock, and (2) each Holder shall be entitled to include Registrable
Securities in the Shelf Underwritten Offering pro rata based on the number of
Registrable Securities owned by such Holder as a percentage of the number of
Registrable Securities owned by all Holders seeking to participate in such Shelf
Underwritten Offering, subject to the priority allocation provisions set forth
in Section 2.1(i)(5); and

(C) the Underwriting Notice shall state that Holders must respond to the
Underwriting Notice within five Business Days of the delivery thereof.

(3) Selection of Underwriters. In the event that a Demand Registration or a
Shelf Registration is an Underwritten Offering, the Initiating Holders in such
Underwritten Offering shall have the right to select the managing underwriter or
underwriters for the offering, which underwriters must be (x) nationally
recognized investment banking firm(s), and (y) reasonably acceptable to the
Company.

(4) Similar Securities. Without the prior written consent of the Initiating
Holders and the managing underwriter or managing underwriters of any
Underwritten Offering, the Company shall not include any securities in such
Underwritten Offering unless such securities are Similar Securities.

 

9



--------------------------------------------------------------------------------

(5) Priority of Securities Registered Pursuant to Demand Registrations. If the
managing underwriter of a proposed Underwritten Offering (other than a Shelf
Underwritten Offering, which shall be governed by Section 2.1(i)(2)(B)) of
Registrable Securities included in a Demand Registration informs the Holders of
such Registrable Securities in writing (such notice, a “Cutback Notice”) that,
in its or their opinion, the number of securities requested to be included in
such Demand Registration exceeds the number which can be sold in such offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the class of securities offered or the market for the class
of securities offered or the Common Stock, then the Company shall include in
such registration only the number of Registrable Securities which, in the good
faith opinion of such underwriter, can be included without having such an
adverse effect, selected in the following order:

(A) first, the Registrable Securities requested to be included by the Initiating
Holders and the Holders who are Participating Holders with respect thereto,
allocated pro rata based on the number of Registrable Securities owned by such
Holder as a percentage of the number of Registrable Securities owned by all
Holders seeking to participate in such Underwritten Offering; and

(B) second, Similar Securities, if any, requested to be included by the Company
or by other Holders, allocated among them as they shall so determine;

provided, however, in no event shall any particular Holder be permitted to
include in such registration any Registrable Securities in excess of the number
of Registrable Securities which such Holder originally sought to include in such
registration. In the event of a cutback pursuant to this Section 2.1 (i), each
of the Holders agrees that it will not include Registrable Securities in any
registration effected pursuant to the Securities Act in a manner that is not in
compliance with the foregoing priorities.

(j) Registration Statement Form. Demand Registrations shall be effected by
filing a Registration Statement on such appropriate registration form of the SEC
as shall be selected by the Initiating Holders of the Demand Registration and as
shall be reasonably acceptable to the Company. Shelf Registrations shall be
effected by filing a Registration Statement on Form S-3 (or any successor form
under the Securities Act).

Section 2.2 Incidental Registrations.

(a) Participation in Company Registrations.

(1) If the Company at any time, or from time to time, files a Registration
Statement (other than a Registration Statement filed pursuant to Rule 462(b)
under the Securities Act) with respect to any offering of its securities for its
own account or for the account of any stockholder who holds its securities
(other than (A) pursuant to Section 2.1, (B) a registration on Form S-4, F-4,
F-8, F-10 or S-8 or any successor form to such forms, (C) a registration of
securities solely relating to an offering and sale to employees, directors or
consultants of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement or (D) a registration of non-convertible debt
securities) then, as expeditiously as reasonably possible, the Company shall
give written notice (such notice, an “Incidental Registration Notice”) of such
filing to all Holders of Registrable Securities, and such notice shall offer the
Holders of such Registrable Securities the opportunity to register such number
of Registrable Securities as each such Holder may request in writing. Subject to
Section 2.2(b), the Company shall include in such Registration Statement all
such Registrable Securities which are requested to be included therein within 15
days after the Incidental Registration Notice is given to such Holders. If at
any time after giving written notice of its intention to register any securities
and prior to the effective date of the Registration Statement filed in
connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such securities, the Company may, at
its election, give written notice of such determination to each Holder of
Registrable Securities and,

(A) in the case of a determination not to register, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration, and

(B) in the case of a determination to delay registering, shall be permitted to
delay registering any Registrable Securities for the same period as the delay in
registering such other securities.

 

10



--------------------------------------------------------------------------------

(2) If the offering described in an Incidental Registration Notice is to be an
Underwritten Offering, then each Holder making a request for its Registrable
Securities to be included therein must, and the Company shall make such
arrangements with the underwriters so that each such Holder may, participate in
such Underwritten Offering on the same terms as the Company and other Persons
selling securities in such Underwritten Offering, subject to the provisions of
Section 2.4. If the offering pursuant to such registration is to be on any other
basis, then each Holder making a request for an Incidental Registration pursuant
to this Section 2.2(a) must participate in such offering on such basis.

(3) Each Holder of Registrable Securities making a request for an Incidental
Registration pursuant to this Section 2.2(a) shall be permitted to withdraw all
or part of such Holder’s Registrable Securities from such Incidental
Registration at any time prior to the effective time of the Registration
Statement covering the applicable Incidental Registration by giving written
notice of such withdraw prior to the effective time of such Registration
Statement.

(b) Priority of Incidental Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of securities included in an
Incidental Registration informs the Holders of Registrable Securities sought to
be included in such registration pursuant to Section 2.2(a) in writing (such
notice, an “Incidental Cutback Notice”) that, in its or their opinion, the total
amount or kind of securities which such Holders and any other Persons intend to
include in such offering exceeds the number which can be sold in such offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the class of the securities offered or the market for the
class of securities offered or for the Common Stock (the foregoing, an
“Underwriter Cutback Condition”), then the Company shall include in such
registration only the number of Registrable Securities which, in the good faith
opinion of such underwriter can be included without having such an adverse
effect, selected in the following order:

(1) if the registration is being effected with respect to stockholders of the
Company pursuant to the exercise of contractual demand registration rights
(other than pursuant to Section 2.1),

(A) first, the securities, if any, being sold by such other stockholders
exercising such demand registration rights, allocated as they and the Company
shall so determine;

(B) second, the Registrable Securities, if any, requested to be included by the
Holders pursuant to this Section 2.2 allocated pro rata based on the number of
Registrable Securities owned by such Holder as a percentage of the number of
Registrable Securities held by all Holders seeking to participate in such
registration; and

(C) third, securities, if any, requested to be included by the Company and by
any other stockholders of the Company in accordance with agreements between the
Company and such other stockholders, allocated among them as they shall so
determine;

 

11



--------------------------------------------------------------------------------

provided, however, in no event shall any particular Holder be permitted to
include in such registration any Registrable Securities in excess of the number
of Registrable Securities which such Holder originally sought to include in such
registration; and

(2) if the registration is being effected by the Company for its own account or
is a Target Registration,

(A) first, the securities, if any, being sold by the Company and the Holders of
the Company’s securities for whom the Target Registration is undertaken,
allocated among them as they shall so determine;

(B) second, the Registrable Securities, if any, requested to be included by the
Holders pursuant to Section 2.2, allocated pro rata based on the on the number
of Registrable Securities owned by such Holder as a percentage of the number of
Registrable Securities held by all Holders seeking to participate in such
registration; and

(C) third, the securities, if any, requested to be included by any other
stockholders of the Company in accordance with agreements between the Company
and such other, allocated in accordance with such agreements;

provided, however, in no event shall any particular Holder be permitted to
include in such registration any Registrable Securities in excess of the number
of Registrable Securities which such Holder originally sought to include in such
registration. In the event of a cutback pursuant to this Section 2.2(b), each of
the Holders agrees that it will not include Registrable Securities in any
registration effected pursuant to the Securities Act in a manner that is not in
compliance with the foregoing priorities set forth in Section 2.2(b)(1) and
Section 2.2(b)(2).

(c) Suspension or Termination of Registration. If the filing, initial
effectiveness or continued use of a Registration Statement in respect of an
Incidental Registration at any time would require the Company to make an Adverse
Disclosure, then the Company may, upon giving prompt written notice of such
action to the Holders which are included in such Incidental Registration, delay
the filing or initial effectiveness of, or suspend use of, such Registration
Statement; provided, that the Company shall not be permitted to do so in the
aggregate pursuant to this Section 2.2(c) and Section 2.1(h), (i) more than two
times during any 12- month period, (ii) for a period exceeding 60 days on any
one occasion or (iii) for a period exceeding 120 days in any 12- month period.
In the event the Company exercises its rights under the preceding sentence,
promptly upon their receipt of the notice referred to above the Holders agree to
suspend, and in the case of an Underwritten Offering, the Company and the
Holders agree to cause any underwriter to suspend, their use of the Prospectus
relating to the Incidental Registration in connection with any sale or offer to
sell Registrable Securities. The Company shall promptly notify the Holders of
the expiration of any period during which it exercised its rights under this
Section 2.2(c). The Company agrees that, in the event it exercises its rights
under this Section 2.2(c), it shall, as promptly as reasonably practicable
following the completion or abandonment of the transaction giving rise to the
Company’s suspension notice, and in any event within the time requirements set
forth in this Section 2.2(c), file an amendment to, or a Prospectus supplement
with respect to, and otherwise use its best efforts to, update, the suspended
Registration Statement as may be necessary to permit the Holders to resume use
thereof in connection with the offer and sale of their Registrable Securities in
accordance with applicable law. Notwithstanding any other provision of this (c),
the Company shall have the right to terminate or withdraw any registration
initiated by it under this (c) before the effective date of such registration,
whether or not any Holder has elected to include Registrable Securities in such
registration.

 

12



--------------------------------------------------------------------------------

Section 2.3 Registration Procedures.

(a) In connection with the Company’s registration obligations in this Agreement,
the Company will, subject to the limitations set forth herein, use its best
efforts to effect any such registration so as to permit the sale of the
applicable Registrable Securities in accordance with the intended method or
methods of distribution thereof as expeditiously as reasonably possible and, in
connection therewith, the Company will:

(1) before filing a Registration Statement or Prospectus, or any amendments or
supplements thereto and in connection therewith, furnish to the managing
underwriter or underwriters, if any, and to one representative of each Holder
(and its Affiliates) which has requested that Registrable Securities be covered
by such Registration Statement, copies of all documents prepared to be filed,
which documents will be subject to the review of such underwriters and such
Holders and their respective counsel and not file any Registration Statement or
Prospectus or amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities covered by the same or the underwriter or
underwriters, if any, shall reasonably object;

(2) prepare and file with the SEC such amendments or supplements to the
applicable Registration Statement or Prospectus as may be (A) reasonably
requested by any selling Holder (to the extent such request relates to
information relating to such Holder), or (B) necessary to keep such registration
effective for the period of time required by this Agreement;

(3) notify the selling Holders of Registrable Securities and the managing
underwriter or underwriters, if any, and (if requested) confirm such advice in
writing, as expeditiously as reasonably possible after notice thereof is
received by the Company (A) when the applicable Registration Statement or any
amendment thereto has been filed or becomes effective and when the applicable
Prospectus or any amendment or supplement thereto has been filed, (B) of any
written or material oral comments by the SEC or any request by the SEC or any
other federal or state governmental authority for amendments or supplements to
such Registration Statement or Prospectus or for additional information, (C) of
the issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or any order preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threat of any proceedings
for such purposes and (D) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threat of any
proceeding for such purpose;

(4) promptly notify each selling Holder of Registrable Securities and the
managing underwriter or underwriters, if any, when the Company becomes aware of
the happening of any event as a result of which the applicable Registration
Statement or Prospectus (as then in effect) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of the Prospectus and any preliminary Prospectus, in light
of the circumstances under which they were made) not misleading or, if for any
other reason it shall be necessary to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter (except as
otherwise provided under Section 2.1(h) or Section 2.2(c)), prepare and file
with the SEC an amendment or supplement to such Registration Statement or
Prospectus which will correct such statement or omission or effect such
compliance;

(5) use its best efforts to prevent or obtain at the earliest possible moment
the withdrawal of any stop order with respect to the applicable Registration
Statement or other order suspending the use of any preliminary or final
Prospectus;

 

13



--------------------------------------------------------------------------------

(6) promptly incorporate in a Prospectus supplement or post-effective amendment
to the applicable Registration Statement such information as the managing
underwriter or underwriters, if any, or the Initiating Holders agree should be
included therein relating to the plan of distribution with respect to such
Registrable Securities; and make all required filings of such Prospectus
supplement or post-effective amendment as expeditiously as reasonably possible
after being notified of the matters to be incorporated in such Prospectus
supplement or post-effective amendment;

(7) furnish to each selling Holder of Registrable Securities, its counsel and
each managing underwriter, if any, without charge, as many conformed copies as
such Holder or managing underwriter may reasonably request of the applicable
Registration Statement and each amendment thereto;

(8) deliver to each selling Holder of Registrable Securities and each managing
underwriter, if any, without charge, as many copies of the applicable Prospectus
(including each preliminary Prospectus) as such Holder or managing underwriter
may reasonably request, and such other documents as such selling Holder or
managing underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter;

(9) on or prior to the date on which the applicable Registration Statement is
declared effective, use its best efforts to register or qualify such Registrable
Securities for offer and sale under the securities or “blue sky” laws of each
state and other jurisdiction of the United States, as any such selling Holder or
underwriter, if any, or their respective counsel reasonably requests in writing,
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect so as to permit the
commencement and continuance of sales and dealings in such jurisdictions for as
long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement; provided, that the Company
will not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action which would subject it
to taxation or general service of process in any such jurisdiction where it is
not then so subject;

(10) cooperate with the selling Holders of Registrable Securities and the
managing underwriter, underwriters or agent, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends;

(11) use its best efforts to cause the Registrable Securities covered by the
applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;

(12) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
certificates shall be in a form eligible for deposit with The Depository Trust
Company;

(13) obtain for delivery to (and addressed to) the underwriter or underwriters,
an opinion or opinions from counsel for the Company dated the date of the
closing under the underwriting agreement, in customary form, scope and
substance, which counsel and opinions shall be reasonably satisfactory to a
majority of such Holders and the managing underwriter or underwriters, if any,
and their respective counsel;

 

14



--------------------------------------------------------------------------------

(14) in the case of an Underwritten Offering, obtain for delivery to (and
addressed to) the Company and the underwriter or underwriters, a cold comfort
letter from the Company’s independent certified public accountants in customary
form and covering such matters of the type customarily covered by cold comfort
letters as the managing underwriter or underwriters reasonably request, dated
the date of execution of the underwriting agreement and brought down to the
closing under the underwriting agreement;

(15) cooperate with each selling holder of Registrable Securities and each
underwriter or agent, if any, participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA;

(16) use its best efforts to comply with all applicable rules and regulations of
the SEC and make generally available to its security holders, as expeditiously
as reasonably possible after the effective date of the applicable Registration
Statement, but not later than 60 days after the date of the most recent fiscal
quarter, an earnings statement satisfying the provisions of Section 11(a) of the
Securities Act and the rules and regulations promulgated thereunder;

(17) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(18) cause all Registrable Securities of a class covered by the applicable
Registration Statement to be listed on each securities exchange and inter-dealer
quotation system on which any of the Company’s securities of such class are then
listed or quoted;

(19) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by representatives appointed by the Holders of
a majority of the Registrable Securities covered by the applicable Registration
Statement, by any managing underwriter or underwriters participating in any
disposition to be effected pursuant to such Registration Statement, and by any
attorney, accountant or other agent retained by such sellers or any such
managing underwriter, all pertinent financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
senior executive officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available at mutually convenient times to discuss the business of the Company
and to supply all information reasonably requested by any such sellers,
underwriter or agent thereof in connection with such Registration Statement as
shall be necessary (subject to the Company’s compliance with Regulation FD) to
enable them to exercise their due diligence responsibility;

(20) in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter in
any such Underwritten Offering and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto;

(21) upon the request of any Holder, de-register, remove or withdraw all or a
portion of the Holder’s Registrable Shares from a Shelf Registration Statement,
as requested by such Holder, by promptly amending any Shelf Registration
Statement or Demand Registration Statement, or taking such other action as may
be necessary to satisfy the foregoing; and

(22) use its best efforts to take all other steps necessary to effect the
registration of the Registrable Securities contemplated hereby.

 

15



--------------------------------------------------------------------------------

(b) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Article 2 with respect to the Registrable Securities
of any selling Holder that each selling Holder of Registrable Securities as to
which any registration is being effected shall furnish to the Company such
information regarding the distribution of such Registrable Securities and such
other customary information relating to such Holder and its ownership of the
applicable Registrable Securities as the Company may from time to time
reasonably request and as shall be reasonably required in connection with any
Registration Statement. Each Holder of Registrable Securities agrees to furnish
such information to the Company and to reasonably cooperate with the Company as
necessary to enable the Company to comply with the provisions of this Agreement.

(c) Each Holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.3(a)(4), such Holder
will use its best efforts to discontinue disposition of its Registrable
Securities pursuant to such Registration Statement until such Holder’s receipt
of the copies of the supplemented or amended Prospectus contemplated by
Section 2.3(a)(4), or until such Holder is advised by the Company that the use
of the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. In
the event that the Company shall give any such notice in respect of a Demand
Registration, the period during which the applicable Registration Statement is
required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.3(a)(4) or is advised in writing by
the Company that the use of the Prospectus may be resumed.

Section 2.4 Underwritten Offerings.

(a) Underwriting Agreements. If requested by the managing underwriter or
underwriters for any Demand Registration or Shelf Registration that is an
Underwritten Offering, the Company and the Holders of Registrable Securities to
be included therein shall enter into an underwriting agreement with such
underwriters, to contain such terms and conditions as are generally prevailing
in agreements of that type, including indemnities no more burdensome to the
indemnifying party and no less favorable to the recipient thereof than those
provided in Section 2.7. The Holders of any Registrable Securities to be
included pursuant to Section 2.2(a) in any Incidental Registration that is an
Underwritten Offering (excluding any Demand Registration or Shelf Registration)
shall enter into such an underwriting agreement at the request of the Company.
No Holder shall be required in any such underwriting agreement to make any
representations or warranties to or agreements with the Company or the
underwriters other than customary representations, warranties or agreements
regarding such Holder’s title to Registrable Securities and any written
information provided by the Holder to the Company expressly for inclusion in the
related registration statement.

(b) Price and Underwriting Discounts. In the case of a Demand Registration or
Shelf Registration that is an Underwritten Offering, the price, underwriting
discount and other financial terms for the sale of the Registrable Securities
shall be determined by the Initiating Holders of such Demand Registration or
Shelf Registration. In the case of any Incidental Registration that is an
Underwritten Offering (excluding any Demand Registration or Shelf Registration),
such price, discount and other terms shall be determined (i) by the Company in
the case of a registration governed by Section 2.2(b)(2), or (ii) by the holders
of a majority of the Registrable Securities registered for the account of
stockholders exercising demand registration rights, in the case of a
registration governed by Section 2.2(b)(1), or in accordance with an agreement
among the Company and such majority holders.

(c) Participation in Underwritten Offerings. No Person may participate in an
Underwritten Offering unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
officers of such Persons authorized to approve such arrangements, (ii) executes
and delivers the underwriting agreement and all other documents required under
the terms of such underwriting arrangements and (iii) completes, executes and
delivers all questionnaires, powers of attorney, custody agreements, indemnities
and opinions reasonably requested by the Company and customary for secondary
offerings.

 

16



--------------------------------------------------------------------------------

Section 2.5 No Inconsistent Agreements; Additional Rights. The Company will not
enter into, and is not currently a party to, any agreement which is inconsistent
with the rights granted to the Holders of Registrable Securities by this
Agreement. If the Company enters into any agreement after the date hereof
granting any person registration rights with respect to any security of the
Company which agreement contains any material provisions more favorable to such
person than those set forth in this Agreement, the Company will notify the
Holders and will agree to such amendments to this Agreement as may be necessary
to provide these rights to the Holders.

Section 2.6 Registration Expenses.

(a) The Company shall pay all of the expenses incurred in connection with its
compliance with Article 2, including (i) all registration and filing fees and
any other fees and expenses associated with filings required to be made with the
SEC or FINRA, (ii) all fees and expenses of compliance with U.S. state
securities or “blue sky” laws, including all reasonable fees and disbursements
of one counsel in connection with any survey of state securities or “blue sky”
laws and the preparation of any memorandum thereon, (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses related to the preparation by the Company of any Registration Statement
or Prospectus, agreements with underwriters, and any other ancillary agreements,
certificates or documents arising out of or related to the foregoing (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with The Depository Trust Company and of printing
prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent certified public accountants of the Company, and (v) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any U.S. securities exchange, Nasdaq, or other U.S. trading
medium. In addition, in all cases the Company shall pay its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any audit and the fees and expenses
of any Person, including special experts, retained by the Company. In addition,
the Company shall pay all reasonable fees and disbursements of one law firm or
other counsel selected by the holders of a majority of the Registrable
Securities being registered, subject to a reasonable cap to be agreed upon by
the Company and the holders in light of the laws and regulations existing at the
time of the applicable Registration, and if there exists no material change in
legal requirements imposed on registering holders after the date of this
Agreement, then such cap will not exceed $25,000; provided, however, that the
Company shall not be required to pay for any expenses of any registration
proceeding begun pursuant to Section 2.1 if the registration request is
subsequently withdrawn at the request of the Initiating Holders (in which case
the Initiating Holders shall bear such expenses pro rata based upon the number
of Registrable Securities that were to be included in the withdrawn
registration).

(b) The Company shall not be required to pay any other costs or expenses in the
course of an offering of Registrable Securities pursuant to this Agreement, and
all such fees and expenses relating to securities so registered, including all
underwriting discounts, selling commissions, stock transfer taxes attributable
to the sale of Registrable Securities, the fees and expenses of counsel to the
Holders or the underwriters (other than the fees and disbursements of counsel
set forth in Section 2.6(a)) and all fees and expenses incurred by the Company
or Holders in connection with the preparation and filing of any non-U.S.
prospectus or other filing (including, but not limited to, any prospectus filed
or to

 

17



--------------------------------------------------------------------------------

be filed with any Canadian provincial securities commission), shall be borne by
the Initiating Holders pro rata based upon the number of Registrable Securities
that were to be included in the registration and such Holders shall pay, and, if
applicable, shall reimburse the Company for, all such fees and expenses,
including such fees and expenses incurred in connection with the preparation and
filing of any such non-U.S. prospectus.

Section 2.7 Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Holder of
Registrable Securities and their respective directors, officers and partners,
and each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Persons (each, an “Indemnified Person”) from and against any
and all losses, claims, damages, liabilities (or actions or proceedings in
respect thereof, whether or not such Indemnified Person is a party thereto) and
expenses (including reasonable costs of investigation and legal expenses), joint
or several (each, a “Loss” and collectively “Losses”), arising out of or based
upon (i) any misstatement in or omission from any representation or warranty, or
any breach of covenant or agreement, in each case made or deemed made by the
Company in any underwriting or similar agreement entered into by the Company in
connection with any Registration Statement, (ii) any violation by the Company of
the Securities Act or any U.S. state securities or “blue sky” laws, rules or
regulations, in either case in connection with any Registration Statement,
(iii) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable Securities were registered
under the Securities Act (including any final, preliminary or summary Prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein) or (iv) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading; provided, however, that the Company shall not be liable to
indemnify an Indemnified Person to the extent that any such Loss arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any such Registration Statement in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the preparation thereof or arises out of or is based upon
such Holder’s failure to deliver a copy of the Prospectus or any amendments or
supplements thereto to a purchaser (if so required) after the Company has
furnished such Holder with a copy of the same. This indemnity shall be in
addition to any liability the Company may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any Indemnified Person and shall survive the transfer
of such securities by such Holder. The Company will also indemnify, if the
offering is an Underwritten Offering (including a Shelf Underwritten Offering)
and if requested, underwriters participating in any distribution pursuant to
this Agreement, their officers, directors and partners, and each Person who
controls such Persons (within the meaning of the Securities Act and the Exchange
Act) to the same extent as provided above (with appropriate modifications) with
respect to the indemnification of each Holder.

(b) Indemnification by the Holders. Each selling Holder of Registrable
Securities agrees (severally and not jointly) to indemnify and hold harmless, to
the full extent permitted by law, the Company, its directors, officers and
partners, and each Person who controls the Company (within the meaning of the
Securities Act and the Exchange Act), and each other selling Holder of
Registrable Securities, their respective officers, directors and partners, and
each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Person, from and against any Losses resulting from (i) any
untrue or allegedly untrue statement of a material fact or any omission or
alleged omission of a material fact required to be stated in the Registration
Statement under which such Registrable Securities were registered under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by

 

18



--------------------------------------------------------------------------------

reference therein), or necessary to make the statements therein (in the case of
a Prospectus or preliminary Prospectus, in light of the circumstances under
which they were made) not misleading, to the extent, but only to the extent,
that such untrue statement or omission had been contained in any information
furnished in writing by such selling Holder to the Company expressly for
inclusion in such Registration Statement, and (ii) any misstatement in or
omission from any representation or warranty, or any breach of covenant or
agreement, in each case made or deemed made by such Holder in any underwriting
or similar agreement entered by into by such Holder in connection with the
particular registration. Each Holder also shall indemnify any underwriters of
the Registrable Securities, their officers, directors and partners, and each
Person who controls such underwriters (within the meaning of the Securities Act)
to the same extent as provided above with respect to the indemnification of the
Company. The liability of any Holder for indemnification under this Section 2.7
in its capacity as a seller of Registrable Securities shall not exceed the
lesser of (i) that proportion of the total of such losses, claims, damages,
expenses or liabilities indemnified against equal to the proportion of the total
securities sold under such registration statement held by such Investor, and
(ii) the amount equal to the net proceeds to such Holder of the securities sold
in any such registration; provided that no selling holder shall be required to
indemnify any Person against any Losses arising from any untrue statement or
alleged untrue statement of a material fact contained in, or omission or alleged
omission of a material fact from, a preliminary Prospectus (or necessary to make
the statements therein not misleading) that has been corrected in the form of
Prospectus included in the Registration Statement at the time it becomes
effective, or any amendment or supplement thereto filed with the SEC pursuant to
Rule 424(b) under the Securities Act prior to the time of sale of Registrable
Securities that gives rise to such

(c) Indemnification by Securities Industry Professionals. The Company shall use
commercially reasonable efforts to obtain the agreement of the underwriters, if
any, participating in a particular Underwritten Offering (including a Shelf
Underwritten Offering), to provide indemnities for the benefit of the Company
and the Holders of Registrable Securities participating in the distribution, to
the same extent as provided in Section 2.7(b) (with appropriate modification)
with respect to information so furnished in writing by such underwriters
specifically for inclusion in any Prospectus or Registration Statement.

(d) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided, that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the Indemnified Person;
provided, that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (A) the indemnifying party has agreed in writing to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after having received notice of
such claim from the Person entitled to indemnification hereunder and to employ
counsel reasonably satisfactory to such Person, (C) in the reasonable judgment
of any such Person, based upon advice of its counsel, a conflict of interest
exists or may potentially exist between such Person and the indemnifying party
with respect to such claims or (D) the Indemnified Person has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party (in the case of (B),
(C) and (D), if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person). If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent, but such consent may not be
unreasonably

 

19



--------------------------------------------------------------------------------

withheld; provided, that an indemnifying party may withhold its consent to any
settlement involving the imposition of equitable remedies or involving the
imposition of any material obligations on such indemnifying party other than
financial obligations for which such Indemnified Person will be indemnified
hereunder. No indemnifying party shall consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to each Indemnified Person of an
unconditional release from all liability in respect to such claim or litigation.
The indemnifying party or parties shall not, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees, disbursements and other charges of more than one separate firm (together
with one firm of local counsel) at any one time for all Indemnified Parties
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) a conflict or potential
conflict exists or may exist (based on advice of counsel to an Indemnified
Person) between such Indemnified Person and the other Indemnified Parties or
(z) an Indemnified Person has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it that are different from or in
addition to those available to the other Indemnified Parties, in each of which
cases the indemnifying party shall be obligated to pay the reasonable fees and
expenses of such additional counsel or counsels.

(e) Contribution. If for any reason the indemnification provided for in
Section 2.7(a) and Section 2.7(b) is unavailable to an Indemnified Person or
insufficient to hold it harmless as contemplated by Section 2.7(a) and
Section 2.7(b), then the indemnifying party shall contribute to the amount paid
or payable by the Indemnified Person as a result of such Loss in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the Indemnified Person on the other. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or the
Indemnified Person and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. Notwithstanding anything in this Section 2.7(e) to the contrary, no
indemnifying party (other than the Company) shall be required pursuant to this
Section 2.7(e) to contribute any amount in excess of the amount by which the net
proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the Indemnified Parties relate
exceeds the amount of any damages which such indemnifying party has otherwise
been required to pay by reason of such untrue statement or omission. The parties
to this Agreement agree that it would not be just and equitable if contribution
pursuant to this Section 2.7(e) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in this Section 2.7(e). No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

Section 2.8 Rules 144 and 144A. The Company covenants that, from and after the
time it becomes subject to the periodic reporting requirements of the Exchange
Act, it will file the reports required to be filed by it under the Securities
Act and the Exchange Act and the rules and regulations adopted by the SEC
thereunder (or, if the Company thereafter is no longer required to file such
reports, it will, upon the request of any Holder of Registrable Securities, make
publicly available other information so long as necessary to permit sales
pursuant to Rule 144 and 144A under the Securities Act), and it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rule 144 or 144A or Regulation S
under the Securities Act, as such Rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Holder of Registrable Securities, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements and, if not, the specifics thereof.

 

20



--------------------------------------------------------------------------------

Section 2.9 Holdback. The parties acknowledge that they are parties to the
Company Stockholders Agreement which contains restrictions on the sale of
securities during specified periods of time in connection with the Company’s
filing of a Registration Statement.

Section 2.10 Canadian Registration. If, after the 180th day following the date
of the final prospectus relating to the initial public offering of the Company’s
Common Stock, the Company files a prospectus with any Canadian provincial
securities commission from time to time, the Company will use its best efforts
to facilitate and enable the Holders to make a secondary offering of Registrable
Securities in Canada to the fullest extent permitted by applicable securities
laws, subject to the approval by the underwriters or agents involved in the
offering and the applicable securities regulators.

Section 2.11 Termination of Registration Rights. The right of any Holder to
request registration or inclusion in any registration pursuant to Section 2.1 or
Section 2.2 shall terminate on the date as all shares of Registrable Securities
held or entitled to be held upon conversion by such Holder may immediately be
sold under Rule 144 (or any similar provision then in force) under the
Securities Act during any 90 day period without volume limitations.

ARTICLE 3

MISCELLANEOUS

Section 3.1 Injunctive Relief. It is hereby agreed and acknowledged that it will
be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, without the requirement that a bond be
posted and, if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties to this Agreement shall raise
the defense that there is an adequate remedy at law. Notwithstanding the
foregoing, no Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any registration pursuant to this Agreement as
the result of any controversy that might arise with respect to the
interpretation or implementation of Section 2 hereof.

Section 3.2 Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered by hand, by
facsimile or e-mail transmission with confirmation of transmission by the
transmitting equipment, by registered or certified mail, postage pre-paid, or by
courier or overnight carrier, to the Persons at the addresses, facsimile numbers
or e-mail addresses set forth in Schedule A in the case of a Holder and to the
addresses, facsimile numbers or e-email addresses set forth below in the case of
the Company (or at such other address, facsimile number or e-mail address as a
party may designate by notice to the other parties), and shall be deemed to have
been delivered (a) on the date of delivery if delivered personally, or by
facsimile or e-mail upon confirmation of transmission by the transmitting
equipment, (b) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service, or (c) on the fifth Business
Day following the date of mailing if delivered by registered or certified mail
return receipt requested, postage prepaid:

if to the Company to:

lululemon athletica inc.

1818 Cornwall Avenue, Suite 400

Vancouver, BC Canada V6J 1C7

Facsimile:

E-mail:

Attention: Chief Executive Officer

 

21



--------------------------------------------------------------------------------

with copy to:

DLA Piper LLP

701 Fifth Avenue, Suite 7000

Seattle, Washington 98104

Facsimile: (206) 839-4801

E-mail: michael.hutchings@dlapiper.com

Attention: Michael Hutchings

Section 3.3 Successors, Assigns and Transferees.

(a) The registration rights of any Holder under this Agreement with respect to
any Registrable Securities may be transferred and assigned by a Holder only to a
transferee or assignee of no less than 100,000 shares of Registrable Securities
(as presently constituted and subject to adjustments for stock splits, stock
dividends, reverse stock splits, and the like); provided, that no such
assignment shall be binding upon or obligate the Company to any such transferee
or assignee unless and until the Company shall have received notice of such
assignment as herein provided (stating the name and address of the transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned) and a written agreement of the
assignee to be bound by the provisions of this Agreement by executing a
Counterpart Signature Page in the form attached to this Agreement as Schedule B.
Any transfer or assignment made other than as provided in the first sentence of
this Section 3.3(a) shall be null and void.

(b) Schedule A shall be deemed to be amended to add any party delivering a
Counterpart Signature Page pursuant to Section 3.3(a).

(c) This Agreement shall be binding upon and shall inure to the benefit of the
parties to this Agreement, and their respective successors and permitted
assigns.

Section 3.4 Choice of Law; Jurisdiction; Venue; WAIVER OF JURY TRIAL.

(a) This Agreement shall be construed and enforced in accordance with the laws
of the State of Delaware without regard to the application of the principles of
conflicts or choice of laws.

(b) Each of the parties hereto hereby submit to the exclusive jurisdiction of
the federal or state courts of the State of Delaware with respect to any action
or legal proceeding commenced by either of them with respect to this Agreement.
Each of them irrevocably waives any objection they now have or hereafter may
have respecting the venue of any such action or proceeding brought in such a
court or respecting the fact that such court is an inconvenient forum and
consents to the service of process in any such action or proceeding by means of
registered or certified mail, return receipt requested, in care of the address
set forth herein or at such other address as either of them shall furnish in
writing to the other.

(c) THE PARTIES HERETO EACH HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING INVOLVING ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT, FRAUD OR
OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

22



--------------------------------------------------------------------------------

Section 3.5 Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
therein.

Section 3.6 Amendment; Waiver.

(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof (each, an “Amendment”) may not be given,
except by an instrument or instruments in writing making specific reference to
this Agreement and signed by the Company and the Holders of Registrable
Securities representing at least a majority of the aggregate Registrable
Securities held by the Holders; provided, however, that any Amendment that
treats any Holder in a series or class of stock (the “Adversely Affected
Holder”) in a manner which is disproportionate and adverse relative to its
treatment of the other Holders in such series or class of stock shall require
the consent of the Adversely Affected Holder. Each Holder of any Registrable
Securities at the time or thereafter outstanding shall be bound by any Amendment
authorized by this Section 3.6(a). For purposes of this Section 3.6(a),
determinations of whether an Amendment disproportionately effects any Holder, or
whether the Amendment provides a disproportionate benefit to any Holder, shall
be based on such Holder’s contractual rights as of the time of the Amendment.

(b) The waiver by any party to this Agreement of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

Section 3.7 Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of separate counterparts and by the parties to this Agreement in
separate counterparts each of which when so executed, including by facsimile
signature, shall be deemed to be an original and all of which together shall
constitute one and the same agreement.

Section 3.8 Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties hereto and supersedes any and all prior
agreements and understandings, written or oral, relating to the subject matter
of this Agreement.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

lululemon athletica inc. By:  

/s/ John Currie

Name:   John Currie Title:   Chief Financial Officer HOLDERS: DENNIS WILSON By:
 

/s/ Dennis Wilson

Name:   Dennis Wilson Title:   Authorized Signatory FIVE BOYS INVESTMENT, ULC
By:  

/s/ Dennis Wilson

Name:   Dennis Wilson Title:   Authorized Signatory OYOYO HOLDINGS, INC. By:  

/s/ Dennis Wilson

Name:   Dennis Wilson Title:   Authorized Signatory LIPO INVESTMENTS (USA) INC.
By:  

/s/ Dennis Wilson

Name:   Dennis Wilson Title:   Authorized Signatory SLINKY FINANCIAL ULC By:  

/s/ Dennis Wilson

Name:   Dennis Wilson Title:   Authorized Signatory

 

24



--------------------------------------------------------------------------------

SCHEDULE A

Holders

 

Name of Stockholder

  

Address for Notice

Dennis Wilson   

#2 — 2108 West 4th Avenue

Vancouver, BC, V6K 1N6

Facsimile Number: (604) 737-7267

E-mail:

Attention: Dennis Wilson

 

with copies to:

 

McCullough O’Connor Irwin LLP

Suite 2600 Oceanic Plaza

Vancouver, BC V6E 3X1

Facsimile: (604) 687-7099

E-mail: jmccullough@moisolicitors.com

Attention: Jonathan McCullough

 

and

 

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Facsimile: (617) 248-5000

E-mail: jpitfield@choate.com

Attention: John R. Pitfield

 

A-1



--------------------------------------------------------------------------------

Name of Stockholder

  

Address for Notice

Five Boys Investment ULC   

#2 — 2108 West 4th Avenue

Vancouver, BC, V6K 1N6

Facsimile Number: (604) 737-7267

E-mail:

Attention: Dennis Wilson

 

with copies to:

 

McCullough O’Connor Irwin LLP

Suite 2600 Oceanic Plaza

Vancouver, BC V6E 3X1

Facsimile: (604) 687-7099

E-mail: jmccullough@moisolicitors.com

Attention: Jonathan McCullough

 

and

 

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Facsimile: (617) 248-5000

E-mail: jpitfield@choate.com

Attention: John R. Pitfield

 

Oyoyo Holdings, Inc.   

#2 — 2108 West 4th Avenue

Vancouver, BC, V6K 1N6

Facsimile Number: (604) 737-7267

E-mail:

Attention: Dennis Wilson

 

with copies to:

 

McCullough O’Connor Irwin LLP

Suite 2600 Oceanic Plaza

Vancouver, BC V6E 3X1

Facsimile: (604) 687-7099

E-mail: jmccullough@moisolicitors.com

Attention: Jonathan McCullough

 

and

 

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Facsimile: (617) 248-5000

E-mail: jpitfield@choate.com

Attention: John R. Pitfield

 

A-2



--------------------------------------------------------------------------------

Name of Stockholder

  

Address for Notice

LIPO Investments (USA) Inc.   

#2 — 2108 West 4th Avenue

Vancouver, BC, V6K 1N6

Facsimile Number: (604) 737-7267

E-mail:

Attention: Dennis Wilson

 

with copies to:

 

McCullough O’Connor Irwin LLP

Suite 2600 Oceanic Plaza

Vancouver, BC V6E 3X1

Facsimile: (604) 687-7099

E-mail: jmccullough@moisolicitors.com

Attention: Jonathan McCullough

 

and

 

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Facsimile: (617) 248-5000

E-mail: jpitfield@choate.com

Attention: John R. Pitfield

 

Slinky Financial ULC   

#2 — 2108 West 4th Avenue

Vancouver, BC, V6K 1N6

Facsimile Number: (604) 737-7267

E-mail:

Attention: Dennis Wilson

 

with copies to:

 

McCullough O’Connor Irwin LLP

Suite 2600 Oceanic Plaza

Vancouver, BC V6E 3X1

Facsimile: (604) 687-7099

E-mail: jmccullough@moisolicitors.com

Attention: Jonathan McCullough

 

and

 

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Facsimile: (617) 248-5000

E-mail: jpitfield@choate.com

Attention: John R. Pitfield

 

A-3



--------------------------------------------------------------------------------

SCHEDULE B

COUNTERPART SIGNATURE PAGE

TO

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

The undersigned hereby acknowledges receipt of a copy of that certain Amended
and Restated Registration Rights Agreement, dated as of December     , 2012, as
amended to date, by and among the Company and the Holders referred to therein
(such agreement, as hereafter amended from time to time, the “Registration
Rights Agreement”), and hereby certifies to the other parties thereto that it
has read and fully understands the Registration Rights Agreement, that it has
had an opportunity to read and fully discuss the terms and conditions of the
Registration Rights Agreement with its legal counsel and other advisors, and
that it agrees to be bound by the terms and conditions of the Registration
Rights Agreement as a Holder and as if it were an original signatory thereto.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
this      day of             , 20    .

 

HOLDER:

 

Print Name of Holder

 

Signature

 

Print Title of Signatory, if Applicable Address for Notices:

 

 

 

Email: Facsimile:

 

B-1